IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


TIANA PETTY, INDIVIDUALLY AND AS          : No. 117 WAL 2017
PARENT AND NATURAL GUARDIAN OF            :
TATIANA SMITH, A MINOR AND                :
ROSHINA GLOVER AND TASHARA                : Petition for Allowance of Appeal from
HANCOCK, INDIVIDUALLY AND AS              : the Order of the Superior Court
PARENT AND NATURAL GUARDIAN OF            :
TARYN FOWLER, A MINOR,                    :
                                          :
                  Petitioners             :
                                          :
                                          :
           v.                             :
                                          :
                                          :
FEDERATED MUTUAL INSURANCE                :
COMPANY,                                  :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2017, the Petition for Allowance of Appeal is

DENIED.